IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JACKLYN MILLER,1                           §
                                               §
           Respondent Below,                   §   No. 191, 2021
           Appellant,                          §
                                               §   Court Below–Family Court
           v.                                  §   of the State of Delaware
                                               §
    KENNETH PRICE,                             §   File No.     CN10-03625
                                               §   Petition No. 20-27535
           Petitioner Below,                   §
           Appellee.                           §

                               Submitted: November 1, 2021
                               Decided:   November 16, 2021

                                            ORDER

          It appears to the Court that, on October 12, 2021, the Senior Court Clerk

issued a notice, sent by certified mail, directing the appellant, Jacklyn Miller, to show

cause why her appeal should not be dismissed for her failure to diligently prosecute

her appeal by failing to pay the Family Court filing fee and transcript cost. Miller

received the notice on October 19, 2021. A timely response to the notice to show

cause was due on or before October 29, 2021. To date, Miller has neither responded

to the notice to show cause nor paid the Family Court filing fee and transcript cost.

Dismissal of the appeal is therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                Chief Justice




                                       2